Title: To John Adams from Richard Morris, 5 November 1804
From: Morris, Richard
To: Adams, John



Sir
Morrisania November 5the 1804

Having been honored with a commission of a Captain in the Navy by you, and still desirous of preserving your good Opinion, which I highly prize, I have taken the liberty to send your Excellency my defence, upon charges exhibited against me, by Order of the President of the United States.
I have the honor to be, Sir / with great respect, Your / Obedient Servant,
Richard V Morris